Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-13, and 15-20 are allowable over the prior art of record.
Claims 1-3, 5, 10-13, 15, and 20 are allowable over the prior art of record since the cited references taken individually or in combination fails to particularly disclose: a first PMA (physical medium attachment) circuit having a transmitter and a receiver that communicate in a sequence of phases with a first node, the sequence including at least an auto-negotiation phase and a subsequent training phase; and a second PMA circuit having a transmitter and a receiver that communicate in said sequence of phases with a second, different node, the phases in said sequence being simultaneous for the first and second PMA circuits, the transmitter of the second PMA circuit being coupled to the receiver of the first PMA circuit during the auto-negotiation phase to retransmit communications received from the first node, the transmitter of the first PMA circuit being coupled to the receiver of the second PMA circuit during the auto-negotiation phase to retransmit communications received from the second node, the transmitter of the first PMA circuit and the transmitter of the second PMA circuit each including a transmit filter adapted in accordance with back-channel information received from the first and second nodes, respectively, during the training phase and the first and second PMA circuits each including a respective training controller that, during the training phase, generates training frames for transmission by the transmitter of the respective PMA circuit based in part on back-channel information and training status information from the receiver of the respective PMA circuit, as substantially recited in independent claims 1 and 11. These 
Claims 6, 7, 9, 16, 17 and 19 are allowable over the prior art of record since the cited references taken individually or in combination fails to particularly disclose: a first PMA (physical medium attachment) circuit having a transmitter and a receiver that communicate in a sequence of phases with a first node, the sequence including at least an auto-negotiation phase and a subsequent training phase; and a second PMA circuit having a transmitter and a receiver that communicate in said sequence of phases with a second, different node, the phases in said sequence being simultaneous for the first and second PMA circuits, the transmitter of the second PMA circuit being coupled to the receiver of the first PMA circuit during the auto-negotiation phase to retransmit communications received from the first node, the transmitter of the first PMA circuit being coupled to the receiver of the second PMA circuit during the auto-negotiation phase to retransmit communications received from the second node, the receiver of the first PMA circuit and the receiver of the second PMA circuit each including a filter adaptation circuit that generates filter coefficient updates and detects filter convergence, the first and second PMA circuits each including a respective training controller that, during the training phase, generates training frames for transmission by the transmitter of the respective PMA circuit providing back-channel information and training status information from the receiver of the respective PMA circuit to a respective one of the first and second nodes, and the training controllers each confirming filter convergence only when filter convergence is detected by both the receiver of the first PMA circuit and the receiver of the second PMA circuit, as substantially recited in independent claims 6 and 16. These limitations in combination with the remaining limitations of claims 6 and 16, are not taught nor suggested by the prior art or record.
Claims 8 and 18 are allowable over the prior art of record since the cited references taken individually or in combination fails to particularly disclose: a first PMA (physical medium attachment) circuit having a transmitter and a receiver that communicate in a sequence of phases with a first node, the sequence including at least an auto-negotiation phase and a subsequent training phase; and a second PMA circuit having a transmitter and a receiver that communicate in said sequence of phases with a second, different node, the phases in said sequence being simultaneous for the first and second PMA circuits, the transmitter of the second PMA circuit being coupled to the receiver of the first PMA circuit during the auto-negotiation phase to retransmit communications received from the first node, the transmitter of the first PMA circuit being coupled to the receiver of the second PMA circuit during the auto-negotiation phase to retransmit communications received from the second node, the first and second PMA circuits each including a respective training controller that, during the training phase, generates training frames for transmission by the transmitter of the respective PMA circuit based in part on back-channel information and training status information from the receiver of the respective PMA circuit, and the receiver of the first PMA circuit and the receiver of the second PMA circuit each including a detector that monitors spectra of received signals for high-frequency content indicative of training frames to detect an end of the auto-negotiation phase, the extender initiating a training phase when either of the detectors detects the end of the auto-negotiation phase, as substantially recited in independent claims 6 and 16. These limitations in combination with the remaining limitations of claims 6 and 16, are not taught nor suggested by the prior art or record
It is noted that the closest prior art, Lusted et al. (US 2014/0146833) shows implementing Physical Media Attachment (PMA) alignment and rapid transition from a link training mode to a data mode for next-generation high-speed Ethernet links including a 100 Gbps Ethernet link. Training frames are transmitted between first and second Ethernet interfaces on opposing ends of the link in a pair-wise manner, with a first training frame being sent from a first Ethernet interface and a second training frame being returned from the second Ethernet interface. 

However, neither Lusted nor Li disclose or render obvious the above underlined limitations as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P GREY whose telephone number is (571)272-3160.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on (571) 272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTOPHER P GREY/Primary Examiner, Art Unit 2411